Case 20-01022 Doc 3-37 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23F. Letter Page
                                        1 of 8
Case 20-01022 Doc 3-37 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23F. Letter Page
                                        2 of 8
Case 20-01022 Doc 3-37 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23F. Letter Page
                                        3 of 8
Case 20-01022 Doc 3-37 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23F. Letter Page
                                        4 of 8
Case 20-01022 Doc 3-37 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23F. Letter Page
                                        5 of 8
Case 20-01022 Doc 3-37 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23F. Letter Page
                                        6 of 8
Case 20-01022 Doc 3-37 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23F. Letter Page
                                        7 of 8
Case 20-01022 Doc 3-37 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23F. Letter Page
                                        8 of 8
